Case 1:18-cv-09048-.]PO Document 17 Filed 12/21/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JONATHAN G. MORTON,
Plaintiff, Index No. 18-cv-9048(JPO)

DECLARATION OF
JONATHAN G. MORTON

v.
CITIBANK, N.A.

Defendant.

 

 

 

Jonathan G. Morton, Esq., hereby declares, under penalty of perjury pursuant to
28 U.S.C. § 1746, as follows:
l. I submit this Declaration in support of Plaintiff’s Motion to Remand the instant

action to the Supreme Court of the State of New York, New York County.

2. I am a citizen of the United States and not a citizen of any other nation.

3. I am domiciled in Tokyo, Japan, Where I have been living since approximately
May 7, 2015.

4. Since May 7, 2015, l have traveled to the United States a total of four times, With

each visit lasting approximately a Week.

5. I do not maintain a residence in the United States and have no intention to do so.

6. I have not traveled to New York since approximately May of2016.

7. I am in the process of purchasing a house in Tokyo, Japan, where I intend to
remain

Dated: Tokyo, Japan
December 21 , 2018

 

By:
Jonath G. Morton, Esq.

 

